Citation Nr: 0809160	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  04-42 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased evaluation for ischemic heart 
disease (IHD), currently rated 60 percent disabling.

2.  Entitlement to special monthly compensation (SMC) based 
on the veteran's need for the regular aid and attendance of 
another person.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran had active service from August 1945 to July 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran's IHD does not result in a workload of 3 METs 
(metabolic equivalent), or fewer, or an ejection fraction of 
less than 30 percent.  

2.  The service-connected IHD does not render the veteran 
unable to care for his daily needs without the regular aid 
and attendance of another person, or render him unable to 
protect himself from the hazards and dangers incident to his 
daily environment.  The veteran was not a patient in a 
nursing home.

3.  He is not substantially confined to his dwelling or 
immediate premises or institutionalized on account of his 
service-connected IHD and his service-connected IHD does not 
meet the percentage requirements for housebound benefits.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 60 percent for IHD 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code (DC) 7005 
(2007).

2.  The criteria for SMC based on the need for regular aid 
and attendance of another person, or on account of being 
housebound, are not met. 38 C.F.R. §§ 1114, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.350, 3.352 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations for Increased Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2006).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  

The veteran's IHD has been rated as 60 percent disabling 
under DC 7005.

Under DC 7005, for arteriosclerotic heart disease or coronary 
artery disease, a 60 percent evaluation is warranted for more 
than one episode of acute congestive heart failure in the 
past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  A 100 percent 
evaluation is warranted for chronic congestive heart failure, 
or; workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. § 4.104 (2007).

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  Note 2, 38 C.F.R. 
§ 4.104.

Turning to the evidence of record, the current claim for 
increase was filed in September 2003.  In support of the 
claim is an October 2003 VA examination report which shows 
the veteran's primary complaint was of weekly chest pain even 
at rest and dyspnea and fatigability after walking 50 meters.  
There was no evidence of orthopena and no PNDs (paroxysmal 
noctorunal dyspnea).  The veteran was able to climb stairs 
with assistance.  He had not been hospitalized in the past 
year for any cardiac condition.  The veteran was not employed 
and stayed home most of the time.  He was able to perform 
activities daily living, but did no regular household chores 
due to poor eyesight.  The physical examination was 
essentially unremarkable.  His estimated METS were 4-5 and 
ejection fraction was 80 percent.  The examiner concluded the 
veteran was able to perform activities of daily living but 
more than light manual labor was not feasible.  An 
electrocardiograph showed first degree atrioventricular (AV) 
block; incomplete right bundle branch block; and non-specific 
ST-T changes.  

Also of record is a May 2004 electrocardiogram which showed 
regular sinus rhythm; first degree AV block and anterolateral 
wall ischemia.  

During a subsequent VA heart examination in September 2004, 
it was noted that since the last VA examination the veteran 
complained of occasional chest heaviness, accompanied by 
palpitations, easy fatigability and shortness of breath.  He 
consults his physician and takes his medicine as needed, but 
has not been hospitalized and there is no history of syncope.  
A stress test was not done due to the veteran's vision 
problems and impaired gait.  The veteran could walk indoors 
using a cane, but does not perform household chores and was 
not employed.  On examination of the heart the apical beat 
was not palpable.  Heart sounds were faintly audible and 
there was a questionable systolic murmur.  Chest expansion 
was symmetrical and breath sounds were clear.  There was no 
orthopnea and neck veins were not engorged.  The liver was 
not palpable and there was no pedal edema or cyanosis.  
Radial and femoral pulses were strong.  The examiner 
concluded the veteran may be able to perform the activities 
of daily living with moderate restriction.  

Based on this record, the Board finds that entitlement to a 
higher evaluation for the veteran's IHD is not warranted.  
The veteran is not shown to meet the schedular criteria for 
the next higher 100 percent evaluation.  In particular, the 
veteran's estimated workload of 4-5 METs exceeds the maximum 
of 3 for a 100 percent evaluation.  There was no evidence of 
congestive heart failure, syncope or left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  In the absence of such clinical findings, an 
evaluation in excess of the currently assigned 60 percent 
evaluation is not established. 

The Board has considered the veteran's contentions in making 
this decision and considers them credible insofar as he 
described his current symptoms and beliefs in the merits of 
his claim.  However, as a layperson, he is not competent to 
make medical determinations.  See Espiritu supra.  Moreover, 
the clinical findings presented throughout the veteran's 
claim do not support an evaluation higher than 60 percent.  
Under the circumstances, the Board concludes the current 
level of disability shown is encompassed by the rating 
assigned and with due consideration to the provisions of 38 
C.F.R. § 4.7, a higher evaluation is not warranted.  

Also, pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular 
rating is in order when there exists such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  The veteran 
has not identified any specific factors which may be 
considered to be exceptional or unusual with respect to his 
IHD in light of the Rating Schedule, and the Board has been 
similarly unsuccessful.  There is no evidence that IHD has 
caused repeated hospitalizations, or that there were any 
other exceptional disabling characteristics that would not be 
addressed by the schedular rating criteria.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet.App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board determines that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet.App. 337, 339 (1996); Floyd v. Brown, 
9 Vet. App. 88, 94-95 (1996);  Shipwash v. Brown, 8 Vet.App. 
218, 227 (1995).

The preponderance of the evidence is against the claim and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).


Pertinent Laws and Regulations for SMC

SMC is payable to a veteran who by reason of service 
connected disability is permanently bedridden, blind in both 
eyes, or so helpless as to be in need of regular aid and 
attendance.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 
3.350(b) (2007).

The following factors will be accorded consideration in 
determining whether the veteran is in need of regular aid and 
attendance of another person: the inability of the veteran to 
dress or undress herself, or to keep herself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without such aid; 
inability of the veteran to feed herself through the loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from the 
hazards or dangers incident to her daily environment.  38 
C.F.R. § 3.352(a) (2007).

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made. The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with her condition as a whole.  It 
is only necessary that the evidence establish that the 
veteran is so helpless as to need regular aid and attendance, 
not that there is a constant need.  38 C.F.R. § 3.352(a); see 
also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding 
that at least one factor listed in § 3.352(a) must be present 
for a grant of SMC based on need for aid and attendance).

"Bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  38 C.F.R. § 3.352(a) (2007).

SMC is also payable, under 38 U.S.C. 1114(s), where the 
veteran has a single service-connected disability rated as 
100 percent and, (1) has additional service-connected 
disability or disabilities independently ratable at 60 
percent, separate and distinct from the 100 percent service-
connected disability and involving different anatomical 
segments or bodily systems, or (2) is permanently housebound 
by reason of service-connected disability or disabilities.  
This requirement is met when the veteran is substantially 
confined as a direct result of service-connected disabilities 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 C.F.R. § 3.350(i)(2) (2007).

Factual Background and Analysis

Service connection is currently in effect for ischemic heart 
disease rated as 60 percent disabling.  Therefore, the sole 
question with regard to aid and attendance is whether the 
veteran's service connected disability is manifested by any 
of the factors listed in 38 C.F.R. § 3.352.

Review of the claims file reveals the veteran has been 
reported to have physical limitations that require him to use 
a cane and restrict his ability to perform tasks associated 
with self care however, these findings were reported in the 
context of serious non-service connected musculoskeletal and 
visual disabilities.  In support of his claim is a September 
2004 aid and attendance examination report which shows the 
veteran's history was significant for IHD and loss of vision 
due to cataracts.  This report shows does not contain any 
evidence that would substantiate the veteran's claim for 
special monthly compensation.  Rather this report notes he 
was able to ambulate using a cane and perform activities of 
daily living with some assistance.  The veteran was 
restricted in his ability to feed, bathe and dress himself 
due to severe visual problems secondary to cataracts.  He was 
not permanently bedridden.  He could walk short distances and 
required the use of a cane as well as supervision.  The 
veteran was considered competent and capable of managing his 
own affairs.  He was accompanied to the examination by his 
son.  

His daily activities consists of staying home and sitting for 
the most part.  However he does walking exercises inside the 
house using a cane and sometimes with a guide.  On 
examination, the veteran's pupils were reactive to light.  
There was severe opacity in both lenses and snellen's without 
eyeglasses.  His corrected vision with eyeglasses was likely 
light perception bilaterally.  The veteran was conscious, 
coherent and oriented with occasional lapses of memory.  He 
had fairly good insight and judgment.  His posture was 
slightly to moderately stooped and his gait was fair.  The 
veteran was able to raise his hands overhead with slight 
limitation of  motion of the shoulders.  He could feed 
himself, change clothing, perform toileting and take baths 
with some difficulty, but needed help to perform these 
activities due to his vision problems.  

Musculoskeletal examination revealed slight tenderness and 
limitation of motion of the lumbar spine but no swelling.  
There was also slight tenderness of the knees, but no 
swelling, limitation of motion, contractures or pedal edema.  
Weight bearing, balance and propulsion were moderately 
impaired.  The veteran was hesitant to walk without a guide, 
but could walk alone in his home using a cane.  With a 
companion the veteran was able to go to the bank monthly and 
consult his physician.  The diagnoses were mature cataracts 
bilateral, arthritis multiple and ASHD.  The examiner 
concluded the veteran may need assistance in the performance 
of his activities of daily living due to his vision problem.

The Board does not dispute the severity of the veteran's 
overall health and functioning and has considered the medical 
evidence that shows that he does require some personal 
assistance from another individual.  There is no question 
that his service-connected IHD is severe, and this is 
reflected by his 60 percent schedular rating.  However, the 
VA medical examiner has determined that, in terms of the need 
for aid and attendance, this is not due to his service-
connected IHD.  Rather the evidence reflects the veteran's 
most serious pathology is due to his nonservice-connected 
mature cataracts and non service-connected arthritis in 
multiple joints which limits his mobility.  

In terms of housebound benefits, the veteran's single 
service-connected disability is not rated as 100 percent 
disabling and he is not in a nursing home.  Likewise, it is 
not shown that his service-connected IHD restricts him to his 
dwelling or immediate premises albeit that he may not be able 
to leave these premises unaccompanied.

Therefore, the veteran does not qualify for special monthly 
compensation based on the need for regular aid and attendance 
of another person or by reason of being housebound due to 
disability.  As the preponderance of the evidence is against 
the claim, there is no reasonable doubt to be resolved.  
38 U.S.C.A. § 5107(b) (West 2002).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The Court has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a SOC or supplemental SOC (SSOC), is 
sufficient to cure a timing defect). 

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 

In letters dated in September 2003, November 2003, and 
December 2003, the RO informed the veteran of its duty to 
assist him in substantiating his claims, and the effect of 
this duty upon his claims.  These letters pre-dated the RO's 
March 2004 and July 2004 rating decisions.  See also VCAA 
letter dated in August 2004.

The letters informed him that VA would obtain all relevant 
evidence in the custody of a Federal department or agency, 
including VA, the service department, the Social Security 
Administration, and other pertinent agencies.  He was advised 
that it was his responsibility to send any other medical 
records supporting his claims, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also specifically asked to provide 
"any evidence in your possession that pertains to your 
claim." 

The contents of the above letters provided to the veteran 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  He was provided opportunities to submit additional 
evidence.  The purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claims has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
veteran's service medical records, VA and non VA treatment 
reports, and VA examinations are of record.  It is therefore 
the Board's conclusion that the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  
Accordingly, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA. 

More recently, the U.S. Court of Appeals for Veterans Claims 
concluded that, for an increased rating claim, VCAA notice 
should include notice that evidence of increased severity of 
the disorder or of greater interference with work or 
activities of daily life is required to support a claim for 
increased evaluation; that it include at least general notice 
of more particularized bases of granting increased 
evaluations where, as here, particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples, 
of the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores v. Peake, 487 F.3d 881, 889 
(Fed. Cir. 2007).

While the veteran was clearly not provided this more detailed 
notice in the aforementioned letters, the Board finds that he 
is not prejudiced by this omission in the adjudication of his 
increased rating claim.  The VCAA notice letters were 
followed by readjudication of the claim in the November 2004 
SOC, which contained a list of all evidence considered, a 
summary of adjudicative actions, included all pertinent laws 
and regulation, including the criteria for evaluation of the 
veteran's IHD, and an explanation for the decision reached.  
Thus, the purposes of the notice requirements have not been 
frustrated and any error in failing to provide additional 
notice has not affected the essential fairness of the 
adjudication process because the veteran had actual knowledge 
of what information and evidence is needed to establish his 
claims.  See Sanders supra.  

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claims 
are being denied, such matters are moot.  Thus, the veteran 
has not been prejudiced in this regard.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

An evaluation in excess of 60 percent for IHD is denied.

SMC based on the need for regular aid and attendance of 
another person or on account of being housebound is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


